         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 1 of 15



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Joel D. Smith (State Bar No. 244902)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
             jsmith@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Sarah N. Westcot (State Bar No. 264916)
     701 Brickell Avenue, Suite 1420
 7   Miami, FL 33131-2800
     Telephone: (305) 330-5512
 8   Facsimile: (305) 676-9006
     E-Mail: swestcot@bursor.com
 9
10   Attorneys for Plaintiff

11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
14   STUDENT A, STUDENT B, and STUDENT C,                 Case No.
     individually and on behalf of all others similarly
15   situated,
16                                                        CLASS ACTION COMPLAINT
                                         Plaintiffs,
17          v.
                                                          JURY TRIAL DEMANDED
18   SANTA CLARA UNIVERSITY,
19
                                         Defendant.
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 2 of 15




 1          Plaintiffs—referred to herein as Student A, Student B, and Student C—bring this action
 2   individually and on behalf of all others similarly situated against Defendant Santa Clara University
 3   (hereinafter, “SCU” or “Defendant”). Plaintiffs make the following allegations pursuant to the
 4   investigation of their counsel and based upon information and belief, except as to the allegations
 5   specifically pertaining to themselves, which are based on personal knowledge.
 6                                      NATURE OF THE ACTION
 7          1.      This is a class action lawsuit on behalf of all people who paid tuition and fees for
 8   the Spring 2020 Semester at SCU, and who, because of Defendant’s response to the Novel
 9   Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for which
10   they paid, and/or the services for which their fees were paid, without having their tuition and fees
11   refunded to them.
12          2.      SCU is a private Jesuit university that offers over more than 50 majors, minors, and
13   special programs for law, medicine, and teaching. Its graduate programs span business,
14   engineering, education, counseling psychology, law, theology, and pastoral ministries.
15          3.      SCU operates on an academic quarter system, except for the law school, which
16   operates on a semester system. For purposes of this Complaint, “semester” also encompasses
17   “quarter” and means any academic period for which Plaintiffs and putative class members paid fees
18   but experienced a loss of service because of COVID-19.
19          4.      Beginning March 10, 2020, SCU suspended in-person classes and moved “to a
20   virtual format” (i.e., online classes). On March 16, 2020, SCU announced that classes and exams
21   would continue to be held online until the end of the spring quarter (or in the case of law students,
22   the spring semester). Shortly afterwards, SCU closed all residence halls, closed campus facilities,
23   and cancelled all on-campus events.
24          5.      As a result of the closure of SCU’s facilities, SCU has not delivered the educational
25   services, facilities, access and/or opportunities that Plaintiffs and putative class members paid for.
26   The online learning options being offered to SCU students are subpar in practically every aspect,
27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           1
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 3 of 15



 1   from the lack of facilities, materials, and access to faculty. Students have been deprived of the

 2   opportunity for collaborative learning and in-person dialogue, feedback, and critique.

 3          6.      SCU’s decision to transition to online classes and to instruct students to leave

 4   campus were responsible decisions to make, but it is unfair and unlawful for SCU to retain fees and

 5   costs and to pass the losses on to the students and their families. Other higher education

 6   institutions across the United States that switched to e-learning have recognized the upheaval and

 7   financial harm to students and/or their families from these decisions and have provided appropriate

 8   refunds. That is the right thing to do. SCU, unfortunately, has taken the opposite approach by

 9   failing to provide any tuition refunds, despite requests from students and families.

10          7.      Plaintiffs and putative class members are entitled to a refund of tuition and fees for

11   in-person educational services, facilities, access and/or opportunities that SCU has not provided.

12   They seek a pro rata refund for the Spring 2020 semester, and for all future semesters impacted by

13   the COVID-19 pandemic. Even if SCU did not have a choice in cancelling in-person classes, it

14   certainly has the choice to return funds for services it is not providing. Because SCU has refused

15   to do the right thing, Plaintiffs here have stepped-up and filed a class action on behalf of

16   themselves and their fellow students.

17                                                   PARTIES

18          8.      Plaintiff Student A is a California citizen, resides in San Jose, California, and is a

19   full-time law student at SCU. Plaintiff is concerned that involvement in this lawsuit could result in

20   retaliation, and therefore brings this action under the pseudonym “Student A.” Plaintiff has paid

21   substantial tuition for the Spring 2020 semester out of pocket. Plaintiff did not choose to attend

22   another institution of higher learning, or seek an online degree, but instead chose to attend SCU’s

23   institution and enroll on an in-person basis.

24          9.      Plaintiff Student B is a California citizen, resides in San Jose, California, and is a

25   full-time law student at SCU. Plaintiff is concerned that involvement in this lawsuit could result in

26   retaliation, and therefore brings this action under the pseudonym “Student B.” Plaintiff has paid

27   substantial tuition for the Spring 2020 semester by utilizing student loan financing. Plaintiff did

28   not choose to attend another institution of higher learning, or seek an online degree, but instead


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            2
          Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 4 of 15



 1   chose to attend SCU’s institution and enroll on an in-person basis.

 2            10.    Plaintiff Student C is a California citizen, resides in Santa Clara, California, and is a

 3   full-time law student at SCU. Plaintiff is concerned that involvement in this lawsuit could result in

 4   retaliation, and therefore brings this action under the pseudonym “Student C.” Plaintiff has paid

 5   substantial tuition for the Spring 2020 semester either out of pocket or by utilizing student loan

 6   financing. Plaintiff did not choose to attend another institution of higher learning, or seek an online

 7   degree, but instead chose to attend SCU’s institution and enroll on an in-person basis.

 8            11.    Defendant Santa Clara University is a private university with its principal place of

 9   business located at 500 El Camino Real, Santa Clara, CA 95053.

10                                      JURISDICTION AND VENUE

11            12.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A), as

12   modified by the Class Action Fairness Act of 2005, because at least one member of the Class, as

13   defined below, is a citizen of a different state than Defendant, there are more than 100 members of

14   the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of interest and

15   costs.

16            13.    This Court has personal jurisdiction over Defendant because Defendant maintains

17   its principal place of business in this District.

18            14.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the acts

19   and transactions giving rise to this action occurred in this District, and because Defendant is a

20   resident of this District.

21                                        FACTUAL ALLEGATIONS

22            I.     SCU Has Long Touted On-Campus Learning, Facilities, Events, and Social
                     Opportunities as Key Benefits of Attendance At SCU.
23
              15.    There are hundreds, if not thousands, of institutions of higher learning in this
24
     country.
25
              16.    Some institutions of higher learning provide curriculum and instruction that is
26
     offered on a remote basis through online programming which do not provide for physical
27
     attendance by the students.
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                          3
          Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 5 of 15



 1            17.   SCU’s institution offers an in-person, hands-on curriculum.

 2            18.   SCU’s marketing heavily touts SCU’s on-campus experience as a benefit and key

 3   component of enrollment. For example, on its website, SCU touts its “connected & engaged

 4   faculty,” while depicting students and faculty working closely together on campus.

 5            19.   SCU tells prospective students that its “libraries are much more than book

 6   repositories; they’re inspiring spaces for research, collaboration, and reflection.” In this regard,

 7   SCU describes its University Library as a “inspiring and groundbreaking place of research and

 8   learning,” and touts the many facilities and services available at other libraries. All of that was

 9   taken away when SCU closed its campus in March 2020.

10            20.   An entire portion of SCU’s website is titled “Campus Life,” and promises that

11   “Santa Clara offers hundreds of opportunities to pursue your interests and encounter new

12   perspectives.” SCU emphasizes the opportunity to connect and engage with people in-person, to

13   “have a full social life and supportive network around you,” and the ability to “make friends

14   outside of the classroom.”

15            21.   SCU’s many clubs and organizations are pitched as key features of SCU’s “campus

16   life”:

17
18
19
20
21
22
23
24
25
26

27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           4
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 6 of 15



 1          22.     SCU is a Jesuit college, and emphasizes the many on-campus opportunities for

 2   students interested in religious or spiritual activities to connect with each other:

 3
 4
 5
 6
 7
 8
 9
10
11
12          23.     In a similar vein, SCU emphasizes that part of being a SCU student is having access

13   to music concerts and other performing arts events, dining options, sporting events, medical

14   facilities, and top-notch recreational facilities that allow students to participate in “your sport of

15   choice.” Beginning in early March 2020, none of these features were available anymore.

16          II.     SCU Refuses To Provide Reimbursements for Tuition and Other Costs After
                    Moving To Inferior On-Line Learning, Cancelling Events, And Shutting Down
17
                    Its Facilities
18
            24.     In March 2020, SCU closed its facilities and cancelled all in-person classes and on-
19
     campus events due to the COVID-19 pandemic. SCU required all courses to immediately transfer
20
     to an on-line format.
21
            25.     The sudden change to an online format, the cancellation of on-campus events, and
22
     the closure of the campus were not what SCU promised its students when it encouraged them to
23
     enroll. These changes also were not what students bargained for when they chose to accept SCU’s
24
     offers of enrolment.
25
            26.     From an academic perspective, SCU has acknowledged there is a significant
26
     difference between in-person education and online courses. Prior to the COVID-19 outbreak, SCU
27
     cautioned students who were considering voluntarily taking online courses to answer 20 questions
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                             5
           Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 7 of 15



 1   to “decide whether or not to enroll in an online course,” and “whether your learning style is a good

 2   fit for online.”1

 3            27.    The pitfalls of online learning were exacerbated by the COVID-19 outbreak.

 4   Through no fault of their own, SCU’s faculty who taught in-person courses had not prepared their

 5   courses for an online format. And while most faculty did their best under difficult circumstances,

 6   the sudden and unexpected switch to an online format resulted in classes that were inferior to

 7   classes that are regularly taught online.

 8            28.    The transition to online learning has significantly reduced professor-student

 9   interaction and discussion-based instruction. Moreover, due to diminished capacity, some courses

10   have been cut short by up to three weeks. Experiential courses, which are instrumental in students’

11   ability to acquire tangible skills, were negatively impacted by the switch to an online format.

12            29.    Student access to SCU facilities, campus offices, and employment used to finance

13   their education has reduced significantly. Access to facilities such as Charney Hall, various

14   libraries, lockers and printers was cut off, and remains cut off today.

15            30.    Moreover, for many students, the COVID-19 outbreak has caused significant

16   financial hardship, making a partial tuition refund all the more important. Many students have

17   been laid off from work or are unable to find summer employment, which is often used to finance

18   their education. Some students are no longer able to support themselves and have been forced to

19   file for unemployment assistance. Those who rely on family support are facing wider concerns

20   over their ability to afford basic necessities, such as food and housing.

21            31.    Students asked SCU to refund portions of their tuition in light of the transition to

22   online learning, noting that the closure of facilities and transition to online classes must have

23   reduced the cost of operations to the school. They also pointed out that providing students with a

24   partial tuition credit or refund would enable students to redirect money to future courses while

25   minimizing additional student loan debt during the financial difficulties associated with the

26   pandemic.

27
     1
28       https://www.scu.edu/summer/schedule-of-classes/online-classes/



     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           6
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 8 of 15



 1          32.      On May 7, 2020, SCU sent a letter to students signed by Anna M Han, the Interim

 2   Dean of SCU’s law school; Michael Flynn, the Associate Dean for Academic Affairs; Sandra

 3   Magliozzi, the Associate Dean for Experiential and Competency-based Learning; Susan Erwin, the

 4   Senior Assistant Dean for Student Services; and Ben Martin, the Senior Assistant Dean for Finance

 5   & Administration. In that letter, SCU denied law students’ requests for a partial refund of tuition,

 6   noting “we do appreciate all of the hardships that you have listed, including loss of employment,

 7   housing issues, and some loss of University Services.” But—as SCU administrators explained—

 8   SCU is “very much a tuition supported school,” and thus no reimbursements would be provided

 9   despite the admitted hardship to students and loss of services.

10          33.      Notably, SCU did not deny in its May 7, 2020, letter that one of the consequences of

11   the pandemic and ensuing campus closure was a reduction in overhead costs—a point that students

12   had emphasized when requesting a partial tuition refund. Nor did SCU deny that the students’

13   educational experiences were far from those they had bargained for.

14          34.      To date, no students at SCU—whether at the law school or elsewhere—have been

15   given any tuition refund for the admitted loss of services resulting from the COVID-19 pandemic.

16          35.      All students also have not received reimbursements for various costs, such as

17   parking fees.

18          36.      Furthermore, as of the date of this complaint, SCU has advised that its policy in Fall

19   2020 will be to allow only first-year law students on campus. Second- and third-year law students

20   must stay at home, even though SCU requires them to pay the same tuition.

21                                        CLASS ALLEGATIONS

22          37.      Plaintiffs seeks to represent a class defined as all people who paid SCU Spring 2020

23   Semester tuition and/or fees for in-person educational services that SCU failed to provide, and

24   whose tuition and fees have not been refunded (the “Class”). Plaintiffs also seek to represent a

25   subclass of SCU law students who paid SCU Spring 2020 Semester tuition and/or fees for in-

26   person educational services that SCU failed to provide, and whose tuition and fees have not been

27   refunded (the “Law Student Subclass”).

28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       7
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 9 of 15



 1          38.     Specifically excluded from the Class are Defendant, Defendant’s officers, directors,

 2   agents, trustees, parents, children, corporations, trusts, representatives, employees, principals,

 3   servants, partners, joint ventures, or entities controlled by Defendant, and their heirs, successors,

 4   assigns, or other persons or entities related to or affiliated with Defendant and/or Defendant’s

 5   officers and/or directors, the judge assigned to this action, and any member of the judge’s

 6   immediate family.

 7          39.     Subject to additional information obtained through further investigation and

 8   discovery, the above-described Class and Law Student Subclass may be modified or narrowed as

 9   appropriate, including through the use of additional subclasses.

10          40.     Numerosity. The members of the Class and Law Student Subclass are so numerous

11   that individual joinder is impracticable, and in any event, the Class and Law Student Subclass

12   include more than forty people.

13          41.     Existence and predominance of common questions of law and fact. Common

14   questions of law and fact exist as to all members of the Class and Law Student Subclass and

15   predominate over any questions affecting only individual Class members. These common legal

16   and factual questions include, but are not limited to, the following:

17          (a)     whether Defendant accepted money from Class and Law Student Subclass members

18                  in exchange for the promise to provide services;

19          (b)     whether Defendant has provided the services for which Class and Law Student

20                  Subclass members contracted;

21          (c)     whether Class and Law Student Subclass members are entitled to a refund for that

22                  portion of the tuition and fees that was contracted for services that Defendant did

23                  not provide;

24          (d)     whether Defendant has unlawfully converted money from Plaintiffs, the Class and

25                  Law Student Subclass; and

26          (d)     whether Defendant is liable to Plaintiffs, the Class, and Law Student Subclass for

27                  unjust enrichment.

28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         8
        Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 10 of 15



 1          42.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of the

 2   Class in that, among other things, all Class and Law Student Subclass members were similarly

 3   situated and were comparably injured through Defendant’s wrongful conduct as set forth herein.

 4   Further, there are no defenses available to Defendant that are unique to Plaintiffs.

 5          43.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

 6   interests of the Class and Law Student Subclass. Plaintiffs have retained counsel that is highly

 7   experienced in complex consumer class action litigation, and Plaintiffs intend to vigorously

 8   prosecute this action on behalf of the Class and Law Student Subclass. Plaintiffs have no interests

 9   that are antagonistic to those of the Class or Law Student Subclass.

10          44.     Superiority. A class action is superior to all other available means for the fair and

11   efficient adjudication of this controversy. The damages or other financial detriment suffered by

12   individual Class and Law Student Subclass members are relatively small compared to the burden

13   and expense of individual litigation of their claims against Defendant. It would, thus, be virtually

14   impossible for the Class or Law Student Subclass, to obtain effective redress for the wrongs

15   committed against them on an individual basis. Furthermore, even if Class or Law Student

16   Subclass members could afford such individualized litigation, the court system could not.

17   Individualized litigation would create the danger of inconsistent or contradictory judgments arising

18   from the same set of facts. Individualized litigation would also increase the delay and expense to

19   all parties and the court system from the issues raised by this action. By contrast, the class action

20   device provides the benefits of adjudication of these issues in a single proceeding, economies of

21   scale, and comprehensive supervision by a single court, and presents no unusual management

22   difficulties under the circumstances.

23          45.     In the alternative, the Class and Law Student Subclass may also be certified

24   because:

25          (a)     the prosecution of separate actions by individual Class and Law Student Subclass

26                  members would create a risk of inconsistent or varying adjudications with respect to

27                  individual Class members that would establish incompatible standards of conduct

28                  for the Defendant;


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        9
        Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 11 of 15



 1          (b)     the prosecution of separate actions by individual Class and Law Student Subclass

 2                  members would create a risk of adjudications with respect to them that would, as a

 3                  practical matter, be dispositive of the interests of other Class members not parties to

 4                  the adjudications, or substantially impair or impede their ability to protect their

 5                  interests; and/or

 6          (c)     Defendant has acted or refused to act on grounds generally applicable to the Class

 7                  and Law Student Subclass as a whole, thereby making appropriate final declaratory

 8                  and/or injunctive relief with respect to the members of the Class and Law Student

 9                  Subclass as a whole.

10                                               COUNT I
                                             Breach Of Contract
11
            46.     Plaintiffs hereby incorporate by reference all allegations herein.
12
            47.     Plaintiffs bring this claim individually and on behalf of the members of the Class
13
     and Law Student Subclass against Defendant.
14
            48.     An implied-in-fact contract is created by the students’ conduct when they accept
15
     Defendant’s offer of enrollment. Since a formal contract with all material terms is not prepared
16
     between the student and the institution of higher learning, the general nature and terms of the
17
     agreement are implied, with specific terms to be found in other publications promulgated by
18
     Defendant. The implied contractual terms at issue here stand on equal footing with express terms.
19
            49.     As part of the contract, and in exchange for the aforementioned consideration,
20
     Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and Law
21
     Student Subclass members fulfilled their end of the bargain when they paid monies due for Spring
22
     2020 tuition and other fees. Tuition and fees for Spring 2020 was intended to cover in-person
23
     educational services. In exchange for monies paid, Class and Law Student Subclass members were
24
     entitled to in-person educational services through the end of the Spring Semester.
25
            50.     Defendant has failed to provide the contracted for services and has otherwise not
26
     performed under the contract as set forth above. Defendant has retained monies paid by Plaintiffs
27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         10
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 12 of 15



 1   and class members for their Spring 2020 tuition and fees, without providing them the benefit of

 2   their bargain.

 3          51.       Plaintiffs and class members have suffered damage as a direct and proximate result

 4   of Defendant’s breach, including but not limited to being deprived of the education, experience,

 5   and services to which they were promised and for which they have already paid.

 6          52.       As a direct and proximate result of Defendant’s breach, Plaintiffs and class

 7   members are entitled to damages, to be decided by the trier of fact in this action, to include but not

 8   be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

 9   Defendant for services that Defendant failed to deliver. Defendant should return the pro-rated

10   portion of any Spring 2020 tuition and fees for education services not provided from the time that

11   SCU discontinued in-person classes and shut down its facilities, as well as for later semesters.

12          53.       Defendant’s performance under the contract is not excused due to COVID-19.

13   Indeed, Defendant should have refunded the pro-rated portion of any education services not

14   provided. Even if performance was excused or impossible, Defendant would nevertheless be

15   required to return the funds received for services it will not provide.

16                                              COUNT II
                  Unfair Business Practices in Violation of Business and Professions Code
17                                            §§ 17200 et seq.
18          54.       Plaintiffs hereby incorporate by reference all allegations contained herein.
19          55.       Plaintiffs bring this claim individually and on behalf of the members of the Class
20   and Law Student Subclass against Defendant.
21          56.       The conduct of Defendant, as herein alleged, constitutes an unfair business practice
22   within the meaning of Bus. & Prof. Code §§ 17200, et seq. (“UCL”)
23          57.       Defendant violated the “unfair” prong of the UCL by charging students full tuition
24   and fees without providing the on-campus services and facilities Defendant was required to
25   provide. The utility of refusing tuition reimbursements is significantly outweighed by the gravity
26   of the harm that policy imposes on students. By refusing to reimburse students, Defendant has
27   been unjustly enriched. Defendant’s refusal to provide partial tuition reimbursement also violates
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       11
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 13 of 15



 1   the “unfair” prong of the UCL because it is oppressive, unscrupulous or substantially injurious to

 2   students.

 3          58.     The first, third and fourth causes of action alleged in this complaint also serve as

 4   predicate violations under the “unlawful” prong of the UCL.

 5          59.     Plaintiffs do not allege a cause of action under the “fraud” prong of the UCL,

 6   though they reserve their right to do so in the future.

 7          60.     Plaintiffs and class members have suffered an injury in fact resulting in the loss of

 8   money or property as a result, inter alia, of paying full tuition for SCU enrollment, and any related

 9   fees, without receiving the benefits of in-class learning, campus facilities, and on-campus events.

10          61.     Plaintiffs seek all available relief under the UCL.

11                                                COUNT III
                                                  Conversion
12
            62.     Plaintiffs hereby incorporate by reference all allegations contained herein.
13
            63.     Plaintiffs bring this claim individually and on behalf of the members of the Class
14
     and Law Student Subclass against Defendant.
15
            64.     Plaintiffs and members of the Class have an ownership right to the in-person
16
     educational services they were supposed to be provided in exchange for their Spring Quarter and
17
     Semester 2020 tuition and fee payments to Defendant.
18
            65.     Defendant intentionally interfered with the rights of Plaintiffs and the Class when it
19
     moved all classes to an online format and discontinued in-person educational services for which
20
     tuition and fees were intended to pay.
21
            66.     Plaintiffs and members of the Class demand the return of the pro-rated portion of
22
     any Spring Quarter and Semester 2020 tuition and fees (or at minimum a portion thereof) for
23
     education services not provided since SCU shut down.
24
            67.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class
25
     without providing the educational services for which they paid, deprived Plaintiffs and Class
26
     members of the benefits for which the tuition and fees paid.
27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      12
        Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 14 of 15



 1          68.     This interference with the services for which Plaintiffs and members of the Class

 2   paid damaged Plaintiffs and Class members in that they paid tuition and fees for services that will

 3   not be provided.

 4                                              COUNT IV
                                             Unjust Enrichment
 5
            69.     Plaintiffs hereby incorporate by reference all allegations contained herein.
 6
            70.     Plaintiffs bring this claim individually and on behalf of the members of the Class
 7
     and Law Student Subclass against Defendant.
 8
            71.     To the extent required by law, this claim is alleged in the alternative pursuant to
 9
     Federal Rule of Civil Procedure 8.
10
            72.     Plaintiffs and members of the Class and Law Student Subclass conferred a benefit
11
     on Defendant in the form of monies paid for Spring 2020 tuition and other fees in exchange for
12
     certain service and promises, including in-person educational services and on campus events and
13
     facilities. In exchange for tuition monies paid, Class members were entitled to in-person
14
     educational services, on-campus events, and school facilities through the end of the Spring
15
     Semester.
16
            73.     Defendant voluntarily accepted and retained this benefit by accepting payment.
17
            74.     Defendant has retained this benefit, even though Defendant has failed to provide the
18
     education, experience, and services for which the tuition and fees were collected, making
19
     Defendant’s retention unjust under the circumstances.
20
            75.     It would be unjust and inequitable for Defendant to retain the benefit, and Defendant
21
     should be required to disgorge this unjust enrichment.
22
                                          PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seeks
24
     judgment against Defendant, as follows:
25
                    A.     For an order certifying the Class and the Law Student Subclass under Rule
26                         23 of the Federal Rules of Civil Procedure and naming Plaintiffs as the
27                         representatives for the Class and Law Student Subclass and Plaintiffs’
                           attorneys as Class Counsel;
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         13
         Case 5:20-cv-04045-LHK Document 1 Filed 06/17/20 Page 15 of 15



 1                   B.      For an order declaring the Defendant’s conduct violates the statutes and
                             common law claims referenced herein;
 2
                     C.      For an order finding in favor of Plaintiffs, the Class, and the Law Student
 3                           Subclass on all counts asserted herein;
 4
                     D.      For compensatory damages and/or restitution in amounts to be determined
 5                           by the Court and/or jury;

 6                   E.      For prejudgment interest on all amounts awarded;

 7                   F.      For injunctive relief as pleaded or as the Court may deem proper; and
 8                   G.      For an order awarding Plaintiffs and class members their reasonable
                             attorneys’ fees and expenses and costs of suit.
 9
                                       DEMAND FOR TRIAL BY JURY
10
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any
11
     and all issues in this action so triable of right.
12
13
14   Dated: June 17, 2020                     BURSOR & FISHER, P.A.
15                                            By:     /s/ Joel D. Smith
16                                                        Joel D. Smith

17                                            L. Timothy Fisher (State Bar No. 191626)
                                              Joel D. Smith (State Bar No. 244902)
18                                            1990 North California Blvd., Suite 940
                                              Walnut Creek, CA 94596
19                                            Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
20                                            E-mail: ltfisher@bursor.com
                                                      jsmith@bursor.com
21
                                               BURSOR & FISHER, P.A.
22                                             Sarah N. Westcot (State Bar No. 264916)
                                               701 Brickell Avenue, Suite 1420
23                                             Miami, FL 33131-2800
                                               Telephone: (305) 330-5512
24                                             Facsimile: (305) 676-9006
                                               E-Mail: swestcot@bursor.com
25
                                               Attorneys for Plaintiffs
26

27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       14
